DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s Reply of February 1, 2022.

Applicant’s amendment to claim 14 overcomes the previously presented 35 USC 112(b) rejection thereof.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1, 10, and 17 under 35 USC 102(a)(1) and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Graen (US 5,509,483).  
It is noted that the previous rejections with Bixenmann et al. (US 2002/0092649) and Greci et al. (US 2012/0073801) are no longer applicable due to Applicant limiting, via argument, the phrase “moldable material”.  Paragraph [0012] of the original disclosure describes the moldable material and specifically defines it as “ Chemically fixing the sand screen to the tubular may include coupling the sand screen to the tubular using a composite resin or other adhesive 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-10, 14, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graen (US 5,509,483).

Regarding claims 1 and 17:  Graen discloses a system 10, comprising:
a tubular 12 comprising at least one through-port from an outer surface of the tubular to an inner surface of the tubular 2:4-9, Fig 2;
a filtering portion 16/20 positioned on the outer surface of the tubular in fluid communication with the at least one through-port Fig 2; and
a moldable material liquid epoxy within annulus 24 – 2:30-48 coupling the filtering portion to the tubular.

Regarding claim 7:  Wherein the moldable material is moldable to a first shape associated with a second shape of the filtering portion Fig 2.
Claim 7 is merely requiring that the moldable material have a first shape that is associated with a second shape of the filtering portion.  As the moldable material of Bix abuts the base pipe and the screen, the first shape of the material must mate with or be associated with the shape of the base pipe and screen.

Regarding claim 8:  Wherein the filtering portion is positionable to filter wellbore debris from production fluid 1:6-10.

Regarding claim 9:  Wherein the tubular is attachable to a hydrocarbon production tubing string 1:11-26.

Regarding claim 10:  Graen discloses a method of manufacturing a sand screen system, comprising:
installing at least one through-port in a tubular from an outer surface of the tubular to an inner surface of the tubular 2:4-9;
positioning a filter portion of a sand screen on the outer surface of the tubular in fluid communication with the at least one through port Fig 2; and
attaching the filter portion of the sand screen to the tubular with a moldable material in a sand-tight seal 2:30-48.

Regarding claim 14:  Wherein the filter portion of the sand screen is selecting from a group consisting of a slip-on mesh jacket, a slip-on wire wrap jacket, a pre-packed screen, a direct wrap-on-pipe screen Fig 2, or stacks of mesh-laminate discs.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graen in view of Greci et al. (US 2012/0073801, Greci).

Regarding claim 3:  Graen discloses that the screen is a wire-wrapped screen where the wires 16 and 20 would be the drainage layer but fails to disclose that it includes a protective shroud and a mesh filter.
Greci discloses a system similar to that of Graen and discloses that the filter includes a protective shroud 114, a mesh filter 112 – [0029], and a drainage layer 110.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the filter of Graen so that it includes a protective shroud and mesh filter as taught by Greci in order to have been able to protect the filter and filter out particulates [0029].

Regarding claim 4:  Graen discloses all of the limitations of the above claim(s) except for the system further comprising a mechanical fastener that couples the filtering portion to the tubular, wherein the moldable material is molded over the filtering portion and the mechanical fastener.
The system of Greci further comprising a mechanical fastener 528 that couples the filtering portion to the tubular [0040], Fig 9, wherein the moldable material is molded over the filtering portion and the mechanical fastener Fig 9.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Graen to have included a mechanical fastener for coupling the filtering portion to the tubular as taught [0030].
	
Claims 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graen.

Graen discloses all of the limitations of the above claim(s) except for the moldable material comprising a carbon fiber ceramic material.
However, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Graen so that the moldable material was comprised of a carbon fiber ceramic material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graen in view of Yie et al. (US 2019/0195052, Yie).

Graen discloses that the system included end rings 22 – Fig 2 for attaching the filtering portion to the tubular.  
Graen fails to disclose that the method further comprises:
installing an orifice in the tubular; and


Yi discloses a screen system similar to that of Bix.  The screen system of Yi includes a base pipe 1, a screen 2, end rings 31/33, and mechanical fasteners 39 that extend through the filtering portion and into an orifice in the base pipe Fig 2.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Graen so that the end or boss rings were secured to the tubular using a mechanical fastener extending into an orifice in the tubular as taught by Yi in order to have used a means of securing the filter portion to the tubular that was not as affected by the properties of the downhole environment [0003].

Claim  18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graen in view of Greci (US 2016/0194941, Greci2).

Graen discloses all of the limitations of the above claim(s) except for the further comprising an inflow control device coupled to the sand screen and couplable to the tubular, wherein the inflow control device is positionable to regulate a flow of fluid from the sand screen to at least one through-port of the tubular.  
Greci2 discloses a screen system similar to that of Graen.  The system includes a sand screen 214 that is secured to a base pipe 203 by end rings not labeled, shown adjacent 224, 210.  The system further includes an inflow control device 214 that is coupled to the sand screen and the tubular, wherein the inflow control device is positionable to regulate a flow of fluid from the sand screen to at least one through-port 220 of the tubular.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Graen to have included an inflow control device coupled to the sand screen and couplable to the tubular with the adhesive, wherein the inflow control device is positionable to regulate a flow of fluid from the sand screen to at least one through-port of the tubular as taught by Greci2 in order to have been able to control the flow rate between the formation and the tubing [0003].

Allowable Subject Matter
Claims 2, 6, 11, 13, 15, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 2 and 11:  The prior art of record fails to disclose or suggest that the moldable material extends from the tubular to a moldable material depth to centralize the tubular when installed within a wellbore by maintaining the tubular at the moldable material depth from a wall of the wellbore as recited in the claimed combination and method.

Regarding claims 6, 16, and 19:  The prior art of record fails to disclose or suggest a power cable or a control line disposed within the moldable material to protect the power cable or the control line from interaction with a wall of a wellbore when the tubular is run into the wellbore as recited in the claimed combination and method.

Regarding claim 13:  The prior art of record fails to disclose or suggest that the moldable material is installed over the end ring.

Regarding claim 15:  The prior art of record fails to disclose the step of molding fluting into the moldable material as recited in the claimed method.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
2/14/2022